Name: Political and Security Committee Decision EULEX/1/2008 of 7 February 2008 concerning the appointment of the Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  political framework;  Europe;  European construction;  international affairs
 Date Published: 2008-02-16

 16.2.2008 EN Official Journal of the European Union L 42/99 POLITICAL AND SECURITY COMMITTEE DECISION EULEX/1/2008 of 7 February 2008 concerning the appointment of the Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (2008/125/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2008/124/CFSP (1) of 4 February 2008 on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO, and in particular Article 12(2) thereof, Whereas: (1) On 4 May 2007, the Political and Security Committee (PSC) agreed in principle to the proposal by the Secretary-General/High Representative to appoint Mr Yves de Kermabon as Head of the European Union Rule of Law Mission in Kosovo, and noted that the formal appointment would take place after the adoption of the Council Joint Action establishing the mission. (2) On 4 February 2008 the Council adopted Joint Action 2008/124/CFSP. (3) Pursuant to Article 12(2) of Joint Action 2008/124/CFSP, the PSC is authorised, in accordance with Article 25 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of EULEX KOSOVO, including the decision to appoint a Head of Mission, HAS DECIDED AS FOLLOWS: Article 1 Mr Yves de Kermabon is hereby appointed Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until the expiry of Council Joint Action 2008/124/CFSP. Done at Brussels, 7 February 2008. For the Political and Security Committee The President M. IPAVIC (1) See page 92 of this Official Journal.